      Case 1:20-cr-00045-JTN ECF No. 13 filed 09/03/20 PageID.23 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                Hon. Janet T. Neff
 v.
                                                                Case No. 1:20-cr-00045
 DONTE ERICK MERRILL,

        Defendant.
 ________________________________/
                                         ORDER

       This matter is before the Court on the government’s motion for pretrial detention.

The government sought defendant Donte Erick Merrill’s detention on the basis of that he

poses a danger to the community, 18 U.S.C. § 1342(f)(1). The Court conducted an evidentiary

hearing on September 3, 2020, at which defendant was represented by counsel.

       Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons stated

on the record, the Court finds that the government has sustained its burden of proving by

clear and convincing evidence, that he poses a danger to the community.

The Court finds, as explained on the record, that there is no condition or combination of

conditions that will ensure the safety of the community.

       Accordingly, IT IS ORDERED that defendant is committed to the custody of the

Attorney General pending trial.

       DONE AND ORDERED on September 3, 2020.




                                                  /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge
